DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/16/2022 has been entered.
3.	This communication is in response to the RCE filed on November 16, 2022, in which claims 1 and 13 have been amended.  Accordingly, claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 remain pending for examination.
Status of Claims
4.	Claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are pending, of which claims 1-4, 7, 8, 11, 13-16, 19, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1).  Claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are also rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale, or otherwise available to the public before the effective 	filing date of the claimed invention.
7.	Claims 1-4, 7, 8, 13-16, 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastien Alexandre Roland Rodriguez (United States Patent No. US 10,476,766 B1), hereinafter “Rodriguez”.
	Regarding claim 13, Rodriguez discloses a network node for handling monitoring of applications and/or services in a communication network, the network node comprising a CPU coupled to a memory, the network node being configured to (metrics manager 124 (See FIG. 1) within monitoring service 166; architecture of FIG. 8 illustrates CPUs 804 and memories 808, 810) (Rodriguez, FIG. 1 and FIG. 8, col. 7, ll. 10-11):	obtain, at the network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein after the service provider network 120 (See again, FIG. 1, and also FIG. 2) provides the available metrics 188 for monitoring, (specifically with and by the metrics manager 124 within monitoring service 166 - FIG. 1), the customer may then select which metrics to monitor using a GUI on computing device 130. Based on the selection, the metrics manager 124 may configure the selected metrics 190 for monitoring. For instance, instead of requiring the customer to modify a configuration file, or set some other setting, the metrics manager 124 may configure the configuration file (or other settings) on behalf of the customer, and based on their selection. See again, FIG. 1, particularly the directional arrow emanating from computing device 130 (which customer uses to make their selection), through selected metrics 190 and arriving at metrics manager 124) (Rodriguez, FIGS. 1 and 2, col. 2, ll. 63-64, col. 8, ll. 51-55, col. 9, ll. 1-9);	obtain, at the network node, a location of deployment of the service and/or application (wherein at least impliedly, the metrics manager 124 initially obtains information with respect to the location of the deployment of service for the customer. In particular, Rodriguez teaches that when a customer first submits a request to the service provider network 120 to instantiate a new instance of a computing resource 130, (such as an instance of a virtual machine), one or more components within the service provider network 120, (such as, e.g., metrics manager 124), might create the new instance of the virtual machine as requested by the customer. Rodriguez further teaches that customers may also define an infrastructure that defines the resources 130 used by an application that executes within the service provider network 120, and possibly other networks (not shown). For instance, a customer might be interested in creating an application that includes computing resources, such as web servers that auto-scale, a load-balancer, a firewall, and a data storage service. Rodriguez notes that in some examples, the configuration data 184 (See again, FIG. 1) may be used by the metrics manager 124 to generate a deployment template (also not shown), which in turn may be used to provision the identified resources 130 in the service provider network 120, and possibly other networks. For example, the metrics manager 124 may utilize the deployment template to provision and instantiate the defined resources 130 in the service provider network 120, in accordance with the request of the customer) (Rodriguez, col. 6, ll. 29-37, col. 6, ll. 55-66, col. 7, ll. 1-9);	identify one or more ongoing monitoring sessions for monitoring one or more metrics based on the metric associated with the indication and the location of deployment of the application or service (wherein based on the selection of the customer, the metrics manager 124 receives an indication of which of the available metrics 188 the customer wishes to purchase and personally monitor, as selected metrics 190, and sent to computing device 130 as collected metric data 126. Prior to the customer making this selection, the metrics are already being monitored in an ongoing session. Such available metrics 188 are sent to the computing device 130 of the customer. See again, FIG. 1, particularly the directional arrow emanating from metrics manager 124, through available metrics 188 and arriving at computing device 130. Rodriguez further teaches that in some examples, the customer might obtain more information about a particular metric before selecting the metric for monitoring. For instance, upon selection of an available metric, a GUI, such as the GUI 335 illustrated in FIG. 3C, may be updated to show actual metric data collected from computing resources executing in the infrastructure defined by the customer (e.g., data being collected from the last five minutes) for the selected metric. Rodriguez further teaches that in some examples, actual metric data can be provided for display before selection, such as in the GUI 325 illustrated in FIG. 3B, which shows a snapshot of certain metrics available for purchase/monitoring. In this way, the customer may view actual metrics data obtained from the defined infrastructure in order to assist the customer in determining whether to select the given metric for purchase/monitoring. Upon customer selection, the metrics manager 124 relays such information to the collectors 135 and/or instructs the collectors 135 to load required plugins for monitoring the metrics selected by the customer) (Rodriguez, FIGS. 1, 3B and 3C, col. 7, ll. 21-25, col. 8, ll. 55-66, col. 9, ll. 3-22, col. 12, ll. 44-50);	select a monitoring process based on the identification (wherein the service provider may charge for the delivery of metrics data 126 for the selected metrics 190 that the customer selects to monitor. After a metric is purchased by a customer using the computing device 130, the metrics manager 124 may configure the selected metrics 190 for monitoring) (Rodriguez, col. 6, ll. 23-25, col. 9, ll. 3-5); and	trigger the selected monitoring process (wherein the metrics manager 124 may provide the data indicating what metrics to monitor directly to the one or more collection components 135) (Rodriguez, col. 9, ll. 12-14).
	As to claim 14, Rodriguez discloses the network node according to claim 13, wherein the indication comprises a request for monitoring the metric of the service and/or application (again, selection is a request to monitor the selected metric) (Rodriguez, col. 3, ll. 8-11 and 13-15, col. 9, ll. 1-2).
	Regarding claim 15, Rodriguez discloses the network node according to claim 14, further being configured to provide one or more results of the one or more ongoing monitoring sessions to a party requesting the monitoring of the metric of the service and/or application (again, providing the results to the customer. In particular, FIG. 3D is a screen diagram showing an illustrative GUI 345 that displays purchased metrics along with a snapshot of collected metric data. The GUI 345 may be generated by the metrics manager 124, shown in FIG. 1, and presented on a computing device, such as the computing device 130 by an application, such as a Web browser) (Rodriguez, FIGS. 1 and 3D, col. 14, ll. 4-9).
	Regarding claim 16, Rodriguez discloses the network node according to claim 15, further being configured to:	schedule, in frequency and/or phase, one or more measurements of the identified one or more ongoing monitoring sessions taking resource limitations into account (wherein the frequency of the collection may be configured by the customer (e.g., every 1 minute, 2 minutes, 10 minutes, whenever a value changes, etc.)) (Rodriguez, FIG. 4, col. 16, ll. 39-42);	obtain one or more results of the one or more measurements performed as scheduled (wherein the collected metrics data 126 associated with the metrics may be provided by the monitoring service 166, the monitoring manager 124, or some other computing device, to the customer) (Rodriguez, FIG. 4, col. 16, ll. 43-46); and	report the obtained one or more results to the monitoring session and the identified one or more ongoing monitoring sessions (wherein the metric data may be delivered in a message, stored in a document or delivered in a report) (Rodriguez, col. 16, ll. 49-51).
	Regarding claim 19, Rodriguez discloses the network node according to claim 13, further being configured to:	identify a change in a monitoring session (wherein again, identifying whenever a value changes) (Rodriguez, col. 16, ll. 41-41).
	Claims 1-4 and 7 include “method” claims that perform limitations substantially as described in “network node” claims 13-16 and 19, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 8, Rodriguez discloses the method according to claim 4, wherein the monitoring process comprises:	reconfiguring one or more monitoring sessions taking the indication into account or an identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).
	Claim 26 is directed to a computer program product comprising a non-transitory computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out limitations substantially as described in method claim 1, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as Rodriguez discloses such a computer program product (a computer-readable storage medium such as a read-only memory (“ROM”) 810 or non-volatile RAM (“NVRAM”) for storing basic routines) (Rodriguez, FIG. 8, col. 20, ll. 3-6), claim 26 is rejected under the same rationale.
8.	Claims 11, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (United States Patent Application Publication No. US 2015/0333992 A1), hereinafter “Vasseur”.
	As to claim 23, Vasseur discloses a monitoring node for handling monitoring of applications and/or services in a communication network, the monitoring node comprising a CPU coupled to a memory, the monitoring node being configured to (wherein Vasseur discloses a network device/node, particularly illustrated as device 200 in FIG. 2, and including processors 220 and memory 240. Vasseur teaches that node/device 200 may be used with one or more embodiments described therein, e.g., as any of the routers as shown in FIG. 1, particularly the provider edge routers PEs 120, customer edge routers CEs 110, a network controller (e.g., a device associated with a network operations center (NOC)), or any other computing device that supports the operations of network 100 (e.g., switches, etc.)) (Vasseur, FIGS. 1 and 2, paragraph [0029]):	transmit, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein with reference to FIG. 3, Vasseur discloses a network segment 300 comprising a series of routers, each of which comprise the functionality of the node/device illustrated in FIG. 2, as described above. In addition, Vasseur teaches that some of the devices 200 shown in FIG. 3 are designated as collector nodes, denoted as “C,” while others are designated as exporter nodes “E”. The exporter nodes monitor and report on metrics regarding the operating state of the node, traffic flowing through the node, and/or metrics regarding the state of the network. For example, exporter node 43 (See FIG. 3) may track and export data 302 that contains metrics regarding its central processing unit (CPU) load, memory usage, line-card loads, queue lengths, transmission rates, routed traffic, traffic loads, path lengths traversed, bandwidth throughputs, combinations thereof, or any other metrics that may be used to assess the operational state of the node or of the network itself. Furthermore, collector nodes receive and aggregate data 302 from the exporter nodes. For example, node 12 (See again, FIG. 3) may collect and aggregate data 302 received from exporter nodes 21, 22, 24, 31, 33, 43, and 45, which may entail, e.g., generating statistics regarding the reported metrics in data 302, performing calculations on metrics in data 302 regarding overlapping devices or portions of the network, sampling the metrics in data 302, or otherwise generalizing the metrics in data 302. Vasseur further notes that a collector node C may provide the aggregated data 302 to another device, such as another router, a network controller, or the like, that performs predictive networking (i.e., to make predictions regarding network segment 300 and use the predictions to adjust the operation of one or more devices in network segment 300). For clarity, Examiner maps the recited “monitoring node” of claim 23 to the disclosed collector node C of Vasseur, maps the recited “network node” of claim 23 to the disclosed network controller, or the like, that performs predictive networking, and maps the recited “indication associated with a monitoring session” of claim 23 to the disclosed aggregated data 302, in so much as the aggregated data 302 is associated with a network-monitoring process in which data regarding the operating conditions of the network are exported and collected by various nodes in the network, such as defined in paragraph [0039] of Vasseur and shown in the example of FIG. 3) (Vasseur, FIGS. 3, paragraphs [0038]-[0040]);	receive, from the network node, data indicating scheduling, in frequency and/or phase, for performing one or more measurements (wherein Vasseur further discloses a role assignment module 249 for dynamically adjusting exporter/collector role assignments as part of device/node 200 (See again, FIG. 2) and shown in greater detail in FIG. 5. More particularly, Vasseur teaches that the role assignment module 249 may include an observation module 502, an inference module 504, and/or a communication module 506, each of which are collectively used to dynamically reassign collectors and exporters in the network based on the current state of the network, e.g., to reduce stress in some parts of the network by moving these assignments to other parts of the network that have the capacity to support the collections. For example, the inference module 504 may use the data regarding the export/collection process and/or information regarding the topology of the network to determine whether any of the links or intermediate transit networks used in the export/collection process are being overused by the collections, whether any adverse effects are present or about to be present on any service or application that is traversing the network at the same time that data is collected via the export/collection process (e.g., during a large scale collection of data by the export/collection process), or whether any redundant collections are taking place via the export/collection process that are unnecessary or are unrelated to the services provided in the network. Inference module 504 may instruct an exporter node to stop exporting metrics either permanently or temporarily (e.g., for a set time period, until the network is less congested, etc.). Inference module 504 may also instruct a collector node that the node will stop receiving exported metrics. Conversely, inference module 504 may instruct another device in the network (e.g., a router, server, etc.) that the device now needs to act as a collector and that the device will start receiving metrics from the exporters. Similarly, inference module 504 may instruct a network device to begin acting as an exporter. Vasseur notes that the observation module 502 and inference module 504 may be co-located on the same router itself, such as on a network controller that has a centralized view of the complete network. Again, Examiner maps the recited “monitoring node” to the disclosed collector node in this scenario, and likewise maps the recited “network node” to the disclosed device/node 200 equipped with the role assignment module 249 for dynamically adjusting the monitoring process, either in frequency or configuration, temporarily or permanently) (Vasseur, FIG. 5, paragraphs [0076], [0080], [0081] and [0083], claims 5 and 16);	receiving, from the network node, reconfiguration data for performing one or more measurements (wherein again, the collector node receives the configuration changes from the role assignment module 249 of the node/device 200, particularly using the communication module 506. Such changes of course will include instructions to stop receiving exported metrics either permanently or temporarily (e.g., for a set time period, until the network is less congested, etc., (while the exporter nodes are likewise instructed to stop exporting metrics) (Vasseur, paragraphs [0082] and [0083]); and	reconfigure the monitoring node based on the received reconfiguration data (wherein again, the collector node is reconfigured to either stop receiving the exported metrics, or alternatively, is reconfigured as an exporter node) (Vasseur, paragraph [0083]).
	Regarding claim 24, Vasseur discloses the monitoring node according to claim 23, further being configured to:	perform one or more measurements as reconfigured (wherein again, the collector node collects metric data 302 as reconfigured) (Vasseur, paragraphs [0082] and [0083]); and	report, to the network node, result and/or measurement (wherein again, the collector node reports the aggregated metric data 302 to the device/node 200) (Vasseur, paragraphs [0040] and [0080]).
	In addition Claim 11 includes a “method” claim that performs limitations substantially as described in “monitoring node” claim 23, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Watanabe et al. (United States Patent Application Publication No. US 2009/0182866 A1), hereinafter “Watanabe”.
	Regarding claim 18, Rodriguez discloses the network node according to claim 16, but does not explicitly disclose wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request.	In an analogous art, however, Watanabe discloses wherein an indication comprises a stop request (wherein Watanabe teaches that upon reception of the second policy change confirmation message from the system administrator 10, the performance monitoring manager 12 executes a change reflection process, after which the performance monitoring manager 12 discards the first policy, and also discards the correlation information of the first and second policies. The flowchart of FIG. 11 illustrates steps 805 to 810 of the process shown in FIG. 9 in detail) (Watanabe, FIGS. 9 and 11, paragraphs [0179], [0185] and [0236]) and wherein a network node is further configured to:	interrupt provision of one or more results of one or more ongoing monitoring sessions based on the stop request (wherein monitoring of a metric value of the monitoring target 16 based on the first policy and transmission of the monitoring result carried out by the performance monitoring agent 13 are stopped) (Watanabe, paragraph [0236]).	Rodriguez and Watanabe are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Watanabe before him or her, to modify the monitoring service 166 of Rodriguez to include the additional limitations of wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request, as disclosed by Watanabe, with reasonable expectation that this would result in enabling dynamically changing monitoring policies, thereby greatly adding to the flexibility and versatility of the monitoring service (See Watanabe, paragraphs [0007]-[0008]).  This method of improving the monitoring service 166 of Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Watanabe.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rodriguez with Watanabe to obtain the invention as specified in claim 18.
	In addition Claim 6 includes a “method” claim that performs limitations substantially as described in “network node” claim 18, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 20, Rodriguez discloses the network node according to claim 18, being configured to:	reconfigure one or more monitoring sessions taking the indication into account or an identified change (wherein Rodriguez for teaches changing a configuration file for monitoring the metrics) (Rodriguez, col. 3, ll. 36-40, col. 9, ll. 5-9, col. 16, ll. 27-35).  The motivation regarding the obviousness of claim 18 is also applied to claim 20.
12.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Wu et al. (United States Patent Application Publication No. US 2017/0295082 A1), hereinafter “Wu”.
	Regarding claim 21, Rodriguez discloses the network node according to claim 13, but does not explicitly disclose further being configured to:	request the location of deployment of the application or service from a cloud orchestrator.	However in an analogous art, Wu discloses requesting a location of deployment of an application or service from a cloud orchestrator (wherein policies are utilized to instruct a cloud service/resource orchestrator 118 (See FIG. 1) to allocate or reallocate cloud resources to meet service requirements. Wu teaches that the cloud service/resource orchestrator 118 can orchestrate cloud resource allocation between service requirements and network resource requirements managed by the SDN Controller 120) (Wu, paragraph [0031]).	Rodriguez and Wu are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rodriguez and Wu before him or her, to modify the service provider network 120 of Rodriguez to include the additional limitation of requesting a location of deployment of an application or service from a cloud orchestrator, as disclosed by Wu, with reasonable expectation that this would result in enabling auto-scaling operations by adding or removing capacity as needed and based on quality of service (QoS) metrics, resulting in improved throughput and overall network performance (See Wu, paragraph [0006]).  This method of improving the service provider network 120 of Rodriguez was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Rodriguez with Wu to obtain the invention as specified in claim 21.
	In addition Claim 9 includes a “method” claim that performs limitations substantially as described in “network node” claim 21, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
13.	Claims 1-4, 6-9, 11, 13-16, 18-21, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA et al. (United States Patent Application Publication No. US 2015/0172148 A1), hereinafter “ISHIDA” in view of Vasseur.
	Regarding claim 13, ISHIDA discloses a network node for handling monitoring of applications and/or services in a communication network, the network node comprising a CPU coupled to a memory, the network node being configured to (wherein ISHIDA discloses an integrated manager 100 within an integrated management server 200 (See FIG. 2) and shown in greater detail in FIG. 1, of which ISHIDA teaches that disclosed configurations, functions, and processing modules, for all or a part of them, may be implemented by hardware, e.g., an integrated circuit, with a processor to interpret and execute programs providing the functions. ISHIDA further teaches that the information of programs, tables, and files to implement the functions may be stored in a storage device such as a memory, a hard disk drive, or an SSD (Solid State Drive), or a storage medium such as an IC card, or an SD card) (ISHIDA, FIGS. 1 and 2, paragraph [0114]):	obtain, at the network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein request reception module 101 within the integrated manager 100 (See again, FIG. 1) receives a monitoring request from the management terminal 180, interprets the request, and transfers the request to the initial setting module 102, the building module 106, or the output module 103) (ISHIDA, FIG. 1, paragraph [0050]);	obtain, at the network node, a location of deployment of the service and/or application (wherein the monitoring request can include a tenant building request, a monitoring result display request, and an initial setting request. In particular, the initial setting request is a request to set initial values to the management tables 109, and can include an initial system setting request to record access points to the configuration information collection interfaces 107 in the data center sites 210 managed by the integrated manager 100. As well, the managed domain management table 154 (See again, FIG. 1) manages information to access the individual configuration information collection interfaces 107 in the data center sites 210 where the tenants are deployed. Since this information defines data center sites that allow deployment of tenants, ISHIDA teaches that this information is also defined at initialization of the system through the initial setting module 102) (ISHIDA, paragraphs [0050] and [0057]).  ISHIDA does not explicitly disclose identifying one or more ongoing monitoring sessions for monitoring one or more metrics based on the metric associated with the indication and the location of deployment of the application or service;	selecting a monitoring process based on the identification; and	triggering the selected monitoring process.	In an analogous art, however, Vasseur discloses identifying one or more ongoing monitoring sessions for monitoring one or more metrics based on a metric associated with an indication and a location of deployment of an application or service (wherein Vasseur teaches that a network device/node 200 (See FIG. 2) receives aggregated metric data 302 from a collector node C. As discussed and shown above with respect to the rejection of independent claim 23, Vasseur further teaches that device/node 200 can be centralized network controller that performs predictive networking (i.e., to make predictions regarding network segment 300 and use the predictions to adjust the operation of one or more devices in network segment 300). For clarity, Examiner maps the recited “network node” of claim 13 to the disclosed network controller, or the like, that performs predictive networking. Vasseur further notes that the network device/node 200 adjusts the network-monitoring process in which data regarding the operating conditions of the network are exported and collected by various nodes in the network, at least based on the collected metrics, as well as the location of the network (i.e., to determine whether any of the links or intermediate transit networks used in the export/collection process are being overused by the collections, whether any adverse effects are present or about to be present on any service or application that is traversing the network at the same time that data is collected via the export/collection process (e.g., during a large scale collection of data by the export/collection process), or whether any redundant collections are taking place via the export/collection process that are unnecessary or are unrelated to the services provided in the network)) (Vasseur, FIGS. 3, paragraphs [0038]-[0040] and [0081]);	selecting a monitoring process based on the identification (wherein as discussed and shown above, network device/node 200 may decide to reconfigure the collector nodes and exporter nodes) (Vasseur, paragraphs [0082] and [0083]); and	triggering the selected monitoring process (again, taking action to adjust the set of exporters and collectors in the network, based on how the export/collection process is affecting the network) (Vasseur, paragraph [0083]).	ISHIDA and Vasseur are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ISHIDA and Vasseur before him or her, to modify the integrated manager 100 of ISHIDA to include the additional limitations of identifying one or more ongoing monitoring sessions for monitoring one or more metrics based on the metric associated with the indication and the location of deployment of the application or service;	selecting a monitoring process based on the identification; and	triggering the selected monitoring process, as disclosed by Vasseur, with reasonable expectation that this would result in improving performance of the monitoring process, particularly by dynamically adjusting the monitoring configuration based on whether any links or intermediate transit networks used in an export/collection process are being overused by collections, whether any adverse effects are present or about to be present on any service or application that is traversing the network at the same time that data is collected via the export/collection process (e.g., during a large scale collection of data by the export/collection process), or whether any redundant collections are taking place via the export/collection process that are unnecessary or are unrelated to the services provided in the network (See Vasseur, paragraph [0081]).  This method of improving the integrated manager 100 of ISHIDA was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vasseur.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of ISHIDA with Vasseur to obtain the invention as specified in claim 13.
	As to claim 14, ISHIDA-Vasseur discloses the network node according to claim 13, wherein the indication comprises a request for monitoring the metric of the service and/or application (again, monitoring request is received from the management terminal 180,) (ISHIDA, FIG. 1, paragraph [0050]).  The motivation regarding the obviousness of claim 13 is also applied to claim 14.
	Regarding claim 15, ISHIDA-Vasseur discloses the network node according to claim 14, further being configured to provide one or more results of the one or more ongoing monitoring sessions to a party requesting the monitoring of the metric of the service and/or application (again, providing and presenting monitoring results to the management terminal 180) (ISHIDA, paragraph [0055]).  The motivation regarding the obviousness of claim 13 is also applied to claim 15.
	Regarding claim 16, ISHIDA-Vasseur discloses the network node according to claim 15, further being configured to:	schedule, in frequency and/or phase, one or more measurements of the identified one or more ongoing monitoring sessions taking resource limitations into account (wherein the monitoring specification table 150 includes, e.g., a monitoring cycle column 815 for specifying cycles to collect monitoring data. The agents 108 can obtain monitoring results on the designated metrics with the designated monitoring cycles and send the results together with the time and the component IDs) (ISHIDA, FIG. 8, paragraphs [0071] and [0086]);	obtain one or more results of the one or more measurements performed as scheduled (again, initial setting request includes a request designating monitoring metrics to be displayed prior to the monitoring result display request, while the monitoring result display request is a request to display a screen including configurations, performance information, event information, and log information on a tenant at one or more time points) (ISHIDA, paragraph [0050]); and	report the obtained one or more results to the monitoring session and the identified one or more ongoing monitoring sessions (again, providing and presenting monitoring results to the management terminal 180) (ISHIDA, paragraph [0055]).  The motivation regarding the obviousness of claim 13 is also applied to claim 16.
	Regarding claim 18, ISHIDA-Vasseur discloses the network node according to claim 16, wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request (wherein again, Vasseur further teaches that inference module 504 may instruct an exporter node to stop exporting metrics either permanently or temporarily (e.g., for a set time period, until the network is less congested, etc.), as well as instruct the collector to stop receiving) (Vasseur, paragraph [0083]).	As discussed above, ISHIDA and Vasseur are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ISHIDA and Vasseur before him or her, to modify the integrated manager 100 of ISHIDA to include the additional limitations of wherein the indication comprises a stop request and wherein the network node is further configured to:	interrupt provision of one or more results of the one or more ongoing monitoring sessions based on the stop request, as disclosed by Vasseur, with reasonable expectation that this would result in improving performance of the monitoring process by reducing network congestion (See Vasseur, paragraph [0083]).  This method of improving the integrated manager 100 of ISHIDA was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vasseur.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of ISHIDA with Vasseur to obtain the invention as specified in claim 18.
	Regarding claim 19, ISHIDA-Vasseur discloses the network node according to claim 13, further being configured to:	identify a change in a monitoring session (wherein the configuration management module 104 includes, e.g., a change detector 111 for checking for any difference between the configuration information stored in the management tables 109 and the configuration information acquired by the collector 113, as well as a notification module 110 for sending a request to change monitoring to the building module 106 upon detection of a configuration change) (ISHIDA, FIG. 19, paragraphs [0053] and [0092]).  The motivation regarding the obviousness of claim 13 is also applied to claim 19.
	Regarding claim 20, ISHIDA-Vasseur discloses the network node according to claim 18, being configured to:	reconfigure one or more monitoring sessions taking the indication into account or an identified change (wherein again, ISHIDA teaches detecting a change in component configuration by a configuration management module 104 which includes, e.g., a change detector 111 for checking for any difference between the configuration information stored in the management tables 109 and the configuration information acquired by the collector 113, as well as a notification module 110 for sending a request to change monitoring to the building module 106 upon detection of a configuration change) (ISHIDA, FIG. 19, paragraphs [0053] and [0092).  The motivation regarding the obviousness of claim 18 is also applied to claim 20.
	Regarding claim 21, ISHIDA-Vasseur discloses the network node according to claim 13, further being configured to:	request the location of deployment of the application or service from a cloud orchestrator (wherein again, integrated manager 100 that receives information regarding location of deployment via, e.g., a tenant building request, a monitoring result display request, and an initial setting request, is residing within an integrated management server 200 (See again, FIG. 2), which ISHIDA further discloses as a cloud orchestrator, given that integrated management server 200 manages a service system built across a plurality of clouds) (ISHIDA, paragraphs [0015], [0050] and [0057]).  The motivation regarding the obviousness of claim 18 is also applied to claim 21.
	As to claim 23, ISHIDA discloses a monitoring node for handling monitoring of applications and/or services in a communication network, the monitoring node comprising a CPU coupled to a memory, the monitoring node being configured to (wherein again, ISHIDA discloses the agents 108, which again, may be implemented by hardware, e.g., an integrated circuit, with a processor to interpret and execute programs providing the functions. ISHIDA further teaches that the information of programs, tables, and files to implement the functions may be stored in a storage device such as a memory, a hard disk drive, or an SSD (Solid State Drive), or a storage medium such as an IC card, or an SD card) (ISHIDA, FIGS. 1 and 2, paragraphs [0046] and [0114]):	receive, from the network node, data indicating scheduling, in frequency and/or phase, for performing one or more measurements (wherein the agents 108 collect monitoring data according to the specified cycles to collect the monitoring data) (ISHIDA, paragraph [0071]);	receiving, from the network node, reconfiguration data for performing one or more measurements (wherein again, upon detection of a configuration change, the notification module 110 sends a request to change monitoring to the building module 106, which includes the agent builder 133 for reconfiguring the monitoring based on the newly updated component configuration) (ISHIDA, paragraphs [0053] and [0089]); and	reconfigure the monitoring node based on the received reconfiguration data (wherein again, the agents 108 are reconfigured accordingly (i.e., either added, removed, restructured, etc.)) (ISHIDA, paragraph [0089]).  ISHIDA does not explicitly disclose transmitting, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application.	However in an analogous art, Vasseur discloses transmitting, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application (wherein with reference to FIG. 3, Vasseur discloses a network segment 300 comprising a series of routers, each of which comprise the functionality of the node/device illustrated in FIG. 2, as described above. In addition, Vasseur teaches that some of the devices 200 shown in FIG. 3 are designated as collector nodes, denoted as “C,” while others are designated as exporter nodes “E”. The exporter nodes monitor and report on metrics regarding the operating state of the node, traffic flowing through the node, and/or metrics regarding the state of the network. For example, exporter node 43 (See FIG. 3) may track and export data 302 that contains metrics regarding its central processing unit (CPU) load, memory usage, line-card loads, queue lengths, transmission rates, routed traffic, traffic loads, path lengths traversed, bandwidth throughputs, combinations thereof, or any other metrics that may be used to assess the operational state of the node or of the network itself. Furthermore, collector nodes receive and aggregate data 302 from the exporter nodes. For example, node 12 (See again, FIG. 3) may collect and aggregate data 302 received from exporter nodes 21, 22, 24, 31, 33, 43, and 45, which may entail, e.g., generating statistics regarding the reported metrics in data 302, performing calculations on metrics in data 302 regarding overlapping devices or portions of the network, sampling the metrics in data 302, or otherwise generalizing the metrics in data 302. Vasseur further notes that a collector node C may provide the aggregated data 302 to another device, such as another router, a network controller, or the like, that performs predictive networking (i.e., to make predictions regarding network segment 300 and use the predictions to adjust the operation of one or more devices in network segment 300). For clarity, Examiner maps the recited “monitoring node” of claim 23 to the disclosed collector node C of Vasseur, maps the recited “network node” of claim 23 to the disclosed network controller, or the like, that performs predictive networking, and maps the recited “indication associated with a monitoring session” of claim 23 to the disclosed aggregated data 302, in so much as the aggregated data 302 is associated with a network-monitoring process in which data regarding the operating conditions of the network are exported and collected by various nodes in the network, such as defined in paragraph [0039] of Vasseur and shown in the example of FIG. 3) (Vasseur, FIGS. 3, paragraphs [0038]-[0040]);	Again, ISHIDA and Vasseur are analogous art because they are from the same problem solving area, namely, network monitoring.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ISHIDA and Vasseur before him or her, to modify the integrated manager 100 of ISHIDA to include the additional limitation of transmitting, to a network node, an indication associated with a monitoring session to monitor a metric of a service and/or application, as disclosed by Vasseur, with reasonable expectation that this would result in improving performance of the monitoring process, particularly by dynamically adjusting the monitoring configuration based on whether any links or intermediate transit networks used in an export/collection process are being overused by collections, whether any adverse effects are present or about to be present on any service or application that is traversing the network at the same time that data is collected via the export/collection process (e.g., during a large scale collection of data by the export/collection process), or whether any redundant collections are taking place via the export/collection process that are unnecessary or are unrelated to the services provided in the network (See Vasseur, paragraph [0081]).  This method of improving the integrated manager 100 of ISHIDA was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Vasseur.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of ISHIDA with Vasseur to obtain the invention as specified in claim 23.
	Regarding claim 24, ISHIDA-Vasseur discloses the monitoring node according to claim 23, further being configured to:	perform one or more measurements as reconfigured (wherein again, the agents 108 perform monitoring on the components as reconfigured) (ISHIDA, paragraphs [0053] and [0089]); and	report, to the network node, result and/or measurement (wherein again, the agents 108 report to the monitoring information collector 122 within the monitoring management module 105) (ISHIDA, paragraphs [0054] and [0094]).  The motivation regarding the obviousness of claim 23 is also applied to claim 24.
	Claims 1-4, 6, 7, 9 and 11 include “method” claims that perform limitations substantially as described in “network node” claims 13-16, 18, 19, 21 and 23, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 8, ISHIDA-Vasseur discloses the method according to claim 4, wherein the monitoring process comprises:	reconfiguring one or more monitoring sessions taking the indication into account or an identified change (again, the change detector 111 proceeds to Step S1916 (See again, FIG. 19) when detecting a change in component configuration of the component being monitored and invokes the appropriate processing of the collector 113) (ISHIDA, FIG. 19, paragraphs [0053] and [0092]).  The motivation regarding the obviousness of claim 13 is also applied to claim 8.
	Claim 26 is directed to a computer program product comprising a non-transitory computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out limitations substantially as described in method claim 1, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as ISHIDA-Vasseur discloses such a computer program product (information of programs, tables, and files to implement the functions may be stored in a storage device such as a memory, a hard disk drive, or an SSD (Solid State Drive), or a storage medium such as an IC card, or an SD card) (ISHIDA, paragraph [0114]), claim 26 is rejected under the same rationale.
Response to Arguments
14.	Applicant’s arguments, see pages 9 and 10, filed October 24, 2022, as well as pages 9-11, filed July 1, 2022, with respect to Rejections of Claims 11 and 23 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in part.
	(A)	In particular, Applicant argues on page 10 of the Remarks, filed July 1, 2022, that “there is no disclosure in Rodriguez, including in the portions cited by the Office, that the ‘collection components/collectors’ transmits an indication of associated with a monitoring session to monitor a metric of a service and/or application to a network node, as required by the claims. Second, the cited portions in Rodriguez are to indications to monitor. Specifying capabilities does not provide an indication to monitor. To the contrary, the ‘collection components/collectors’ in Rodriguez actually receive instructions to monitor certain metrics rather than provide indications to monitor. In other words, a collection component specifying its capabilities does not result in an indication to monitor that is sent to any component—let alone the network node” (Recited from page 10 of Remarks, filed July 1, 2022).
	As to point (A), while Examiner agrees that the portions of Rodriguez cited by Examiner, (i.e., col. 15, ll. 20-25), fail to disclose indications to monitor, nevertheless, Examiner wishes to point out that Applicant is actually arguing against a feature that is not currently reflected in the claim language.  That is, the claim language in question does not recite an “indication to monitor,” but rather, “an indication associated with a monitoring session to monitor a metric of a service and/or application”.  Put otherwise, Examiner respectfully submits that the claim limitation in question is broad enough to be construed as “an indication associated with a monitoring session, wherein the monitoring session is used to monitor a metric of a service and/or application”.  Notwithstanding, Applicant further argues on page 10 of Remarks filed July 1, 2022, that “a collection component specifying its capabilities does not result in an indication to monitor that is sent to any component—let alone the network node”.  Examiner agrees.  While Rodriguez does teach that the plugins of the Collectd system daemon specify which metrics are available for monitoring (which is an indication of sorts, and definitely related to a [future] monitoring session), Rodriguez nevertheless fails to expressly teach that the collectors 135 transmit this information to the metrics manager 124.  Accordingly, the Rejections of Claims 11, 23 and 24, under 35 U.S.C. 102(a)(1), as set forth in the previous Office action, (i.e., as being anticipated by Rodriguez), have been withdrawn.
15.	Applicant’s arguments, see pages 7-9, filed October 24, 2022, with respect to Rejections of Claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 8 of Remarks, “The Office maintains that Rodriguez discloses a network node that ‘obtain[s] an indication associated with a monitoring session’ and ‘obtain[s] a location of deployment. See Office Action at 14-16. Applicant respectfully disagrees with the Office’s contention. The Office takes the position that the claimed network node is disclosed by the ‘metrics manager’ in Rodriguez and the claimed ‘obtain an indication associated with a monitoring session’ and ‘obtain a location of deployment’ limitations are disclosed by Rodriguez’s discussion of the receipt of metric data by a GUI of the computing device. See Office Action at 3-4. However, the GUI of the computing device and the metric manager are not the same component (Recited from page 8 of Remarks).	“The Office does not provide any explanation as to why actions performed by the GUI in Rodriguez should (or could) be considered actions performed by the metrics manager in Rodriguez (i.e., the alleged ‘network node’). The Office cannot call out the ‘network node’ as being one component (the metrics manager) and subsequently argue that actions of a second component (GUI of the computing device) meet the claim requirements for the network node.	Moreover, and in order to facilitate prosecution of the subject application, Applicant has amended claim 1 to clarify that the ‘indication associated with a monitoring session’ and the ‘location of deployment’ are both obtained at the network node. Accordingly, Applicant requests this rejection be withdrawn (Recited from page 9 of Remarks).
	As to point (A), Examiner respectfully disagrees.  To begin with, Examiner wishes to respectfully point out that Examiner never took the position that actions performed by the GUI in Rodriguez should (or could) be considered actions performed by the metrics manager in Rodriguez (i.e., the alleged “network node”).  Moreover, Examiner never mapped the claimed “obtain an indication associated with a monitoring session” and “obtain a location of deployment” limitations as being performed by the GUI of computing device 130, as alleged by Applicant.  Rather, the information that is being presented on the GUI is sent to and from the metrics manager 124.  That is, as discussed above, the available metrics 188, of which the customer makes selection to purchase are presented on the GUI of computing device 130 but nonetheless sent to the computing device 130 by the metrics manager 124.  Likewise, the selected metrics 190 are sent to and obtained by metrics manager 124 upon the customer making their selection with respect to which metrics they would like to purchase/monitor.  Furthermore, the collected metrics data 126 is sent by the collectors 135 to the metrics manager 124, and relayed by the metrics manager 124 to computing device 130 for presentation on the GUI, in accordance with the configuration and frequency preferences of the customer.	More particularly, as discussed in detail above with respect to the rejection of independent claim 13, Rodriguez discloses the limitation of “obtain, at the network node, an indication associated with a monitoring session to monitor a metric of a service and/or application”.  In particular, after the metrics manager 124 of the monitoring service 166 within service provider network 120 (See again, FIG. 1 and FIG. 2) provides the available metrics 188 for monitoring, the customer may then select which metrics to monitor using the GUI on computing device 130.  Examiner again references the arrow in FIG. 1, emanating from metrics manager 124, through available metrics 188 and arriving at computing device 130 for the customer to make their selection.  Based on the selection by the customer, the metrics manager 124 may configure the selected metrics 190 for monitoring.  For instance, instead of requiring the customer to modify a configuration file, or set some other setting, the metrics manager 124 may configure the configuration file (or other settings) on behalf of the customer, and based on their selection.  Again, FIG. 1 also shows an arrow emanating from computing device 130, through selected metrics 190 and arriving at metrics manager 124 (See again, Rodriguez, FIGS. 1 and 2, col. 2, ll. 63-64, col. 8, ll. 51-55, col. 9, ll. 1-9).	Rodriguez further teaches the limitation of “obtain, at the network node, a location of deployment of the service and/or application”.  As further discussed above, the metrics manager 124 obtains information with respect to the location of the deployment of service for the customer.  In particular, Rodriguez teaches that when a customer first submits a request to the service provider network 120 to instantiate a new instance of a computing resource 130, (such as an instance of a virtual machine), one or more components within the service provider network 120, (such as, e.g., the metrics manager 124), might create the new instance of the virtual machine as requested by the customer.  Rodriguez further teaches that customers may also define an infrastructure that defines the resources 130 used by an application that executes within the service provider network 120, and possibly other networks.  Rodriguez particularly notes that in some examples, the configuration data 184 (See again, FIG. 1) may be used by the metrics manager 124 to generate a deployment template to assist in provisioning the identified resources 130 in the service provider network 120, and the other networks.  For example, the metrics manager 124 may utilize the deployment template to provision and instantiate the defined resources 130 in the service provider network 120, in accordance with the request of the customer (See Rodriguez, col. 6, ll. 29-37, col. 6, ll. 55-66, col. 7, ll. 1-9).  Put otherwise, at the very least impliedly, Rodriguez teaches that the metrics manager 124 will know which resources 130 the customer wishes to deploy/instantiate, as well as the location of the infrastructure that defines such resources 130 (i.e., which server 170, etc. - See again, FIG. 1), and as such, the available metrics to present for customer selection will be based on those very same resources 130 either in service provider 120 or in other such networks (not shown).	Therefore, Examiner respectfully submits, Rodriguez does disclose, teach and/or suggest that the “indication associated with a monitoring session” and the “location of deployment” are both obtained at the network node.  Due to Applicant’s amendment, however, Examiner has updated citations to more accurately reflect claim mappings, and has elaborated on interpretation of claim language, as well as application of the reference to assist the reader in understanding the rejection.
Conclusion
16.	Applicant’s arguments, as well as request for reconsideration, filed October 24, 2022, have been fully considered, but they are moot in view of new grounds of rejection.
17.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Hsia (USPAT 11,106,442) discloses a system and method for IT network entity monitoring with metric selection prior to deployment.  FLINTA (USPGPUB 2020/0145307) discloses a method and node for distributed network performance monitoring.  DI GIROLAMO (USPGPUB 2019/0245767) discloses methods of monitoring network resource using HTTP/2.  Tata (USPGPUB 2019/0082286) discloses methods for multi-tenant adaptive monitoring.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441